DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
[0055] line 1 recites “Figs. 5A-B”. However, drawing only illustrates figure 5.
[0058] line 1 recites “Fig. 7”. However, drawing illustrates figures 7A and 7B.
Appropriate correction is required.

Claim Objections
Claims 1-25 are objected to because of the following informalities: 
Claim 1 line 10; claim 13 line 6; claim 23 line 11 recites “the result of the bitwise OR” should be “a result of the bitwise OR”. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 23 line 6 recites “generate a plurality of encoded output” should be “generate a plurality of encoded outputs”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 5; claim 13 line 4 recite “the encoded outputs”. It is unclear whether “the encoded outputs” refers “a plurality of encoded values” provided by the subnetwork or a new encoded outputs. Examiner interpreted as “the encoded outputs” as “the plurality of encoded values” (note that claims 1 and 13 and dependent claims recite “encoded output(s)” and “encoded value(s)” in multiple places, they are also rejected for the same manner because it is unclear whether “encoded output(s)” and “encoded value(s) are the same or different. Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on.
Claim 1 line 7-8; claim 13 line 4-5; claim 23 line 10 recites “the encoded outputs of the encoders”. There is lack of antecedent basis for “the encoders”, and it is unclear whether “the encoders” is part of the subnetwork that provide the plurality of encoded values or a new set of encoders that provide a new set of encoded outputs. For examination purposes, Examiner interpreted “the encoded outputs of the encoders” as the plurality of encoded values provided by a subnetwork comprises a plurality of encoders. Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on.
Claims 3 line 1 recites “the subnetwork comprises at least one encoder”; claim 4 line 1 recites “the subnetwork comprises a plurality of encoders”. It is unclear whether “at least one encoder”/”a plurality of encoders” as recited in claims 3 and 4, respectively, refer to “the encoders” as recited in claim 1 or different encoder(s). dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on.
Claim 11 line 2; claim 21 line 2 “performing a bitwise OR operation of all segments of each encoded value to generate a result”. it is unclear whether “a bitwise OR operation” and “a result” refer to the “a bitwise OR operation” and “the result” as antecedently recited in claim 1 or a different OR operation to generate a different result. Examiner interpreted the limitation as “performing the bitwise OR operation of all segments of each encoded value to generate the result”. claim 21 recites similar limitation, thus it is also rejected for the same reasons.

Claim 13 line 2 “each comprising a plurality of segments”. It is unclear whether “each” refers to each of the plurality of encoded values or something else. Examiner interpreted the limitation as each of the plurality of encoded values. Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a neurosynaptic system for performing a bitwise OR operation across a plurality of encoded values provided by a subnetwork.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites proceeding from highest order to lowest order of the segment of the encoded outputs, wherein each encoded value comprises a plurality of segments, each segment corresponding to one or more binary bits, performing a bitwise OR operation across all segments of equivalent order, such limitation cover mathematical calculations, relationship, and/or formula, such as performing  bitwise OR operation on binary bits. Furthermore, the claim recites disqualifying each encoded output whose bits do not match the result of the bitwise OR operation across all segments of equivalent order, such limitation covers the performance of limitation using pen and paper, such as discarding the encoded output by comparing the result of the bitwise OR operation with the encoded output bits that do not match, such limitation covers the mental processes concepts performed in the human mind. Therefore, the claim include limitations that fall within the “Mathematical Concepts/Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a neurosynaptic system comprising a subnetwork/encoders and a winner selection subnetwork. However, such element as a neurosynaptic system comprising a winner selection subnetwork is recited at a high level of generality, i.e., it merely generally links the judicial exception to a particular technological environment. The subnetwork/encoders adapted to provide a plurality of encoded values is considered to be insignificant extra solution activity. The claim further recites the step of providing values, receiving, and outputting value, such steps are considered as  insignificant extra solution activity. Such element fails to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. the step of providing, receiving, and outputting data are considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity (WURC) in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is well-understood, routing, conventional function when it is claimed in a merely generic manner. Furthermore, the subnetwork/encoders is considered to be insignificant extra solution activity under step 2A and is also determined to be WURC, see at least Holdsworth, Brian, and Clive Woods. Digital Logic Design, Elsevier Science & Technology, 2002, page 127-128, section 5.15, figure 5.26, describes encoding networks using encoders to encode a plurality of inputs and output a plurality of encoded output. Thus the claim is not patent-eligible under 35 U.S.C. 101.

	Claim 2 further recites the subnetwork is adapted to receive and relay the encoded values, such limitation as considered to be insignificant extra solution activity and under step 2A prong two and determined to be WURC under step 2B as described above. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 3 further recites the subnetwork  comprises at least one encoder adapted to receive and encode an input, such limitation as considered to be insignificant extra solution activity and under step 2A prong two and determined to be WURC under step 2B as described above. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 4, further recites wherein the subnetwork comprises a plurality of encoders, each encoder adapted to receive a population coded input and generate one of the encoded values therefrom, such limitation recites additional elements that is considered to be insignificant extra solution activity under step 2A prong two, thus the additional elements fail to integrate the judicial exception into a practical application and the additional elements are determined to be well-understood, routine and conventional under step 2B, the step of receiving data is determined to be WURC see MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, furthermore, the claim recites a plurality of encoders, each receive a population coded input and generate one of the encoded values, such limitation is also determined to be WURC, see at least C. Zhao, Y. Yi, J. Li, X. Fu and L. Liu, "Interspike-Interval-Based Analog Spike-Time-Dependent Encoder for Neuromorphic Processors," in IEEE Transactions on Very Large Scale Integration (VLSI) Systems, vol. 25, no. 8, pp. 2193-2205, Aug. 2017, doi: 10.1109/TVLSI.2017.2683260.,figure 4, page 2196 describes implementation of encoder that receive input signal, as such spikes input to encode and output the encoded values. J. Li, C. Zhao, K. Hamedani and Y. Yi, "Analog hardware implementation of spike-based delayed feedback reservoir computing system," 2017 International Joint Conference on Neural Networks (IJCNN), 2017, pp. 3439-3446, doi: 10.1109/IJCNN.2017.7966288., page 3442 figure 4, describes the encoder that receive signal from signal generator to perform and output the encoded values, such encoders are adapted to receive population coded input or a number of spike within an intervals. Furthermore, A. Andreopoulos, R. Alvarez-Icaza, A. S. Cassidy and M. D. Flickner, "A low-power neurosynaptic implementation of Local Binary Patterns for texture analysis," 2016 International Joint Conference on Neural Networks (IJCNN), 2016, pp. 4308-4316, doi: 10.1109/IJCNN.2016.7727762., describes Uniform texture detector corelet that comprises at least two crossbar architecture, or a plurality of encoders that receives population input and output encoded values of at least 2 sets of 8 neurons as illustrated in figure 4 and described in section III-C page 4311. Therefore, such limitation fail to provide an inventive concepts under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claims 5-6, further recites each segment comprises a thermometer code, limitation cover mathematical calculations, relationship, and/or formula, such as data representation. Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas and does not provide any additional element that would integrate the abstract idea into a practical application under step 2A prong two and provide an inventive concept under step 2B.

Claim 7, further recites comprises at least one neurosynaptic core, neurosynaptic chip, simulated neurosynaptic core, or simulated neurosynaptic chip, such additional element mere generally linking the judicial exception into a particular technological environment, and mere generally linking the abstract idea into a particular technological environment fails to integrate the judicial exception into a practical application under step 2A prong two and provide inventive concept under step 2B.

Claims 8-12, further recite limitations that cover mathematical calculations, relationship, and/or formula, such as data representation, number of bits of a data type, performing OR operation and further cover the performance of limitation using pen and paper, such as discarding encoded value where the result is zero. Therefore, the claim include limitations that fall within the “Mathematical Concepts/Mental processes” grouping of abstract ideas and does not provide any additional element that would integrate the abstract idea into a practical application under step 2A prong two and provide an inventive concept under step 2B.

Claims 13-22, recite method claims that would be practiced by the apparatus claims 1-12. Thus, they are rejected for the same reasons.

	Claim 23 recites product claim that would be practiced by the apparatus claims 1, 4. Thus, they are rejected for the same reasons.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Andreopoulos - (NPL - A Low Power Neurosynaptic Implementation of Local Binary Patterns for Texture Analysis) in view of Ou - (NPL - A Scalable Sorting Architecture Based On Maskable WTA/MAX Circuit).
Regarding claim 1, Andreopoulos teaches a neurosynaptic system (figure 2 the neurosynaptic architecture) comprising: a subnetwork adapted to provide a plurality of encoded values (figure 4, page 4311 section III-C the uniform texture detector corelet receives population code and output two sets of 8 neurons [i.e. a plurality of encoded values]), each encoded value comprising a plurality of segments, each segment corresponding to one or more binary bits (figure 4 illustrates at least one set of 8 neurons that is divided into a plurality of segment for each neuron, each segment corresponding to at least 1 bit to perform BUSOR operation. page 4311 another set of 8 neurons with identical crossbar architecture is also used (not shown in figure 4)); 
Andreopoulos further teaches a winner selection subnetwork, adapted to receive the encoded outputs of the encoders and to perform a method comprising performing a bitwise OR operation across all segments of equivalent order (figure 4 section III-C page 4311 the two sets of 8 neurons are merged via a bus-OR operation. page 4311 describes another set of 8 neurons with identical crossbar architecture that is not shown in figure 4 also used, thus, at least two crossbar architecture are used as encoders to encode the receiving inputs), but Andreopoulos does not teaches proceeding from highest to lowest order of the segments of the encoded outputs of the encoders, disqualifying each encoded output whose bit do not match the result of the bitwise OR operation across all segments of equivalent order; outputting remaining encoded outputs.
However, Ou teaches a winner selection subnetwork, adapted to receive a plurality of input patterns, wherein each input pattern comprises a plurality of segments, each segment corresponding to one or more binary bits (Ou section 2, figure 1 table 1, illustrates a circuit hat receives input a0-a3, comprises 4 bits divided in 4 segments, and each segment corresponding to 1 binary bit) and to perform a method comprising: 
proceeding from highest order to lowest order of the segments of the encoded outputs, performing a bitwise OR operation across all segments of equivalent order (Ou, section 2 table 1 figure 1, page 209 explain the performing winner take all (WTA) operation, wherein the maximum value can be obtained by comparing these patterns from MSB [i.e. highest order] to LSB [i.e. lowest order]. As illustrated in figure 1 and describe on page 210 the comparator component, which is an n-input OR gates [i.e. performing bitwise or operation]); 
disqualifying each encoded output whose bits do not match the result of the bitwise OR operation across all segments of equivalent order (section 2 page 209, the maximum is obtained by comparing the input patterns from MSB to LSB. First, we compare the MSB among the four patterns to find out the maximum MSB, patterns whose MSB are less than the maximal one [i.e. the result of the bitwise OR operation across all segments of equivalent order] will be masked out to indicate that they will not be the winner candidates in the next comparison); 
outputting remaining encoded outputs (figure 1 table 1 section 2, page 210 as candidate that are not matched with the result of the OR operation masked out, the remaining candidate patterns will be outputted for the next comparison stage until the LSBs are checked).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the circuit for performing BUSOR operation as disclosed in figure 4 of Andreopoulos with the circuit as disclosed in figure 1 of Ou to perform WTA/MAX operation using n-input OR gate. This modification would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, which is performing n-input OR operation. See MPEP 2141(III)(B) simple substitution of one known element for another to obtain predictable results.

Regarding claim 2, the combined system of Andreopoulos in view of Ou teaches the system of claim 1, wherein the subnetwork is adapted to receive and relay the encoded values (Andreopoulos, the crossbar architecture as shown at least in figure 4 receives and relay sets of neurons [i.e. the encoded values] to perform BUSOR operation).

Regarding claim 3, the combined system of Andreopoulos in view of Ou teaches the system of claim 1, wherein the subnetwork comprises at least one encoder adapted to receive and encode an input (Andreopoulos, the crossbar architecture [i.e. encoder] as shown at least in figure 4 receives and encodes the input to output set of 8 neurons to perform BUSOR operation).

Regarding claim 4, the combined system of Andreopoulos in view of Ou teaches the system of claim 1, wherein the subnetwork comprises a plurality of encoders, each encoder adapted to receive a population coded input and generate one of the encoded values therefrom (Andreopoulos, figure 4 illustrates a crossbar architecture for A-H to generate a set of 8 neurons and page 4311 describes another set of 8 neurons with identical crossbar architecture is also used (not shown in figure 4), thus at least 2 crossbar architectures are [i.e. a plurality of encoders] are used to encode population code to at least 2 sets of 8 neurons).

Regarding claim 5, the combined system of Andreopoulos in view of Ou teaches the system of claim 1, wherein each segment comprises a thermometer code (Andreopoulos, figure 4, page 4311, describes at least two set of 8 neurons are being are in different segments to performing bus-OR operation, Ou further illustrated the input patterns receives in 0 or 1, thus illustrates at least a thermometer code with at least a length of 1).

Regarding claim 6, the combined system of Andreopoulos in view of Ou teaches the system of claim 4, wherein each segment comprises a thermometer code (Andreopoulos, figure 4, page 4311, describes at least two set of 8 neurons are being are in different segments to performing bus-OR operation, Ou further illustrated the input patterns receives in 0 or 1, thus illustrates at least a thermometer code with at least a length of 1 that contains 0 or 1).

Regarding claim 7, the combined system of Andreopoulos in view of Ou teaches the system of claim 1, comprising at least one neurosynaptic core, neurosynaptic chip, simulated neurosynaptic core, or simulated neurosynaptic chip (Andreopoulos , figure 2 includes uniform texture detector corelets [i.e. neurosynaptic core], section 2 B, a corelet exposes only network’s external inputs and outputs while masking all other details of the neurosynaptic cores).

Regarding claim 10, the combined system of Andreopoulos in view of Ou teaches the system of claim 1, wherein each segment comprises a binary code (Andreopoulos, figure 4 page 4311, the two sets of 8 neurons are merged via bus or operation, and Ou also teaches the segments are in 1 bit binary code).

Regarding claim 11, the combined system of Andreopoulos in view of Ou teaches the system of claim 1, wherein the method further comprises: performing a bitwise OR operation of all segments of each encoded value to generate a result (Ou, section 2 table 1 figure 1, page 209, the patterns are compared from MSB to LSB by performing n-input OR operation. First, we compare the MSB to find out the maximum MSB); and disqualifying each encoded output value where the result is zero (Ou, section 2 table 1, the patterns whose MSB are less than the maximal one will be masked to indicate that they will not be the winner [i.e. disqualifying], for example, table 1 illustrates pattern a3 includes 0011, since MSB is 0, a3 is disqualified, as iterate, a2 is the winner with maximum value 1111).
The same motivation as used to combine Andreopoulos and Ou in claim 1 is applied equally to claim 11.

Regarding claim 12, the combined system of Andreopoulos in view of Ou teaches the system of claim 1, wherein the bitwise OR operation comprises a BusOR operation (Ou, section 2, the comparator is performing n-bit OR operation from MSB to LSB of across the input pattern [i.e. BUSOR operation]).
The same motivation as used to combine Andreopoulos and Ou in claim 1 is applied equally to claim 12.

Regarding claims 13-17, 20-22, and 24 recite method claims that are practiced by the apparatus claim 1, 4-5, 7, 10-12. Thus they are rejected for the same reasons.

	Claims 23 recite product claim that would be practiced by the apparatus claims 1, 4. Thus, it is rejected for the same reasons.

Allowable Subject Matter
Claims 8-9, 18-19, and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Applicant claims a neurosynaptic system comprising: a subnetwork adapted to provide a plurality of encoded values, each encoded value comprising a plurality of segments, each segment corresponding to one or more binary bits; a winner selection subnetwork, adapted to receive the encoded outputs and to perform a method comprising: proceeding from highest order to lowest order of the segments of the encoded outputs of the encoders, performing a bitwise OR operation across all segments of equivalent order; disqualifying each encoded output whose bits do not match the result of the bitwise OR operation across all segments of equivalent order; outputting remaining encoded outputs. And further claims wherein the thermometer code has a length of three or wherein the thermometer code has a length greater than three. 
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitation, wherein each segment comprises the thermometer code has a length of three or greater than three.

	Andreopoulos NPL - A low-power neurosynaptic implementation of Local Binary Patterns for texture analysis".
	Andreopoulos discloses a neurosynaptic architecture includes ordered set indicated corelet and uniform texture detector corelet as illustrated in figure 2. Andreopoulos further discloses in detail of the uniform texture detector corelet as illustrated in figure 4 section III-C, that receive the population code as input to the crossbar architecture to output a set of 8 neurons, section III-C further describes that another set of 8 neurons with identical crossbar architecture is also used (not shown in figure 4) and the two sets of 8 neurons are merged via a bus-OR. However, Andreopoulos does not explicitly teach each segment comprises the thermometer code has a length of three or greater than three.
	Ou NPL – A Scalable Sorting Architecture Based On Maskable WTA/MAX Circuit
	Ou discloses a circuit for performing winner take all operation that determine a maximum value among a plurality input patterns, wherein each input is divided into a plurality of segments, wherein each segment corresponding to 1 bit. Furthermore, Ou discloses in section 2 table 1 figure 1, the maximum value is obtained by comparing these patterns from MSB to LSB, wherein the MSB is first compared among the four patterns to find out the maximum MSB, and the circuit would disqualify those patterns that are less than the maximum one, and the step will be iterated until the LSBs are checked. Ou further teaches the comparator is in which an n-bit OR gate to perform OR operation. however, Ou does not explicitly teach each segment comprises the thermometer code has a length of three or greater than three.
Andreopoulos NPL – A Low Power, High Throughput, Fully Event-Based Stereo System.
Andreopoulos discloses a feed forward neural network that takes as input D thermometer code representation of the Hadamard products for D candidate disparity level and finds the largest value, at every tick, such system designing a scalable and compact WTA system on a neuromorphic system, the system provide a novel encoding technique where each digit is encoded using a 3-bits thermometer code, as illustrated in tables 1-2, the representation of example numbers and the winner selection process for QT-coded inputs, wherein 3 bit thermometer for 5 different values are performing OR operation to calculate the maximum number.
Waxman – US 20110251985 
Waxman discloses an apparatus and method for generating and outputting physicological event results from physiological data related to a patient. Physiological event results include results predicting and/or detecting individual physiological events related to a medical condition of the patient (abstract). As illustrated in figure 4, the system includes a data preprocessor that includes a binary encoder to encode data and output a plurality of encoded subwords and input the plurality of subwords into SOM modules to perform winner take all operation, where a maximum value is calculated. However Waxman does not explicitly teach each segment comprises the thermometer code has a length of three or greater than three.
Culverhouse – US 5122979 
Culverhouse discloses a system as illustrated in figure 2 that perform winner take all operation to calculate the maximum value using OR operations, the system receives a plurality of words, e.g. words 1-3, that is divided into multiple segments, wherein each segment corresponding to 1 bit, the system also performing OR operation from MSB to LSB, each bit of the words are OR with 0 value to determine if there is an active high or 1 to set the tag signal to high or true, and set tag signal to 0 or false when result is 0, and as iterated, the maximum value is determined. However, Culverhouse does not explicitly teach each segment comprises the thermometer code has a length of three or greater than three.
Therefore, none of the closest found prior art teaches the limitation as recited in claims 8-9, 18-19, and 25. Accordingly, Claims 8-9, 18-19, and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                                                                                                                                                                                                                            (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182